Case 1:17-cv-20608-JAL Document 131 Entered on FLSD Docket 12/14/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-20608-CIV-LENARD/GOODMAN

  ARWIN NICOLAS
  ZAPATA CARRERRO,

         Plaintiff,

  v.

  SANABI INVESTMENTS LLC,
  SAADY BIJANI, and
  HANIN PRIETO,

        Defendants.
  ________________________________/

        ORDER GRANTING DEFENDANT HANIN PRIETO’S MOTION FOR
         REFERRAL TO VOLUNTEER ATTORNEY PROGRAM (D.E. 130)

         THIS CAUSE is before the Court on Defendant Hanin Prieto’s Motion for

  Referral to Volunteer Attorney Program, filed December 12, 2018. (“Motion,” D.E.

  130.) It is ORDERED AND ADJUDGED that the Motion is GRANTED. It is

         FURTHER ORDERED that this matter is referred to the Court’s Volunteer

  Attorney Program, where a volunteer attorney may accept the representation on a pro

  bono basis if so desired; it is

         FURTHER ORDERED that the Clerk will obtain a description of the case and

  contact information to post on the Court’s website of available pro bono cases seeking

  volunteer lawyers; it is

         FURTHER ORDERED that if the representation is accepted, the volunteer

  attorney shall enter an appearance in the case and thereafter will be eligible for
Case 1:17-cv-20608-JAL Document 131 Entered on FLSD Docket 12/14/2018 Page 2 of 2



  reimbursement of reasonable litigation expenses pursuant to the Court’s Reimbursement

  Guidelines for Volunteer Counsel; it is

        FURTHER ORDERED that Defendant Prieto shall continue to defend himself

  and litigate this case on a pro se basis unless and until a volunteer attorney accepts

  representation and enters an appearance on the docket.

        DONE AND ORDERED in Chambers at Miami, Florida this 14th day of

  December, 2018.


                                            ____________________________________
                                            JOAN A. LENARD
                                            UNITED STATES DISTRICT JUDGE

  cc:   Hanin Prieto, pro se
        11431 NW 107 St., Suite #13
        Miami, FL 33178

        Jamie H. Zidell
        Counsel for Plaintiff
        300 71st Street
        Suite 605
        Miami Beach, FL 33141
        Email: ZABOGADO@AOL.COM




                                              2
